Dismissed and Memorandum Opinion filed July 9, 2019.




                                 In The

                 Fourteenth Court of Appeals

                          NO. 14-18-00431-CV

             SAN JACINTO RIVER AUTHORITY, Appellant

                                   V.
    ROBERT L. BEASLEY, KIMBERLY S. BEASLEY, NICHOLAS L.
  BRADEN, PEGGY J. GLAZE, SHANNON E. CRAWFORD, RONALD
 CHARLES CROSSMAN, HALENE CROSSMAN, CLIFTON B. CURRIN,
   JR., DEBORAH H. CURRIN, KENNETH B. DOMINIQUE, MARY J.
 DOMINIQUE, RICHARD M. ENGEL, BRENDA ENGEL, ANDREW W.
  FERGUSON, MARION A. FERGUSON, JOE S. GAZZANA, JULIE A.
 GAZZANA, STEPHEN L. GOODWIN, DIANE F. GOODWIN, JOYCE S.
     GOULD, BRIAN E. GROOM, BEVERLY A. GROOM, ELPIDA
 RECHELLE GRYPARIS, JOHN O. HEARD, KATHRYN HEARD, CARL
R. HOPPES, CARMELITA HOPPES, RICHARD B. HUGHEY, KAREN N.
   HUGHEY, SANDRA INGRAM, REBECCA W. JOHANSEN, GRANT
   JAMES THOMPSON KEILLOR, ALISON MARGARET KEILLOR,
MARY LYNN KOENIG, JOHN J. LAVEZZARI, GAIL LAVEZZARI, NEIL
   LEUCK, JILL TISCHBEIN, RAYMOND LITTLE, HOLLY LITTLE,
  LOUISE T. MANN, JULIA ANN PAUL, JOHN F. PEARCE, LINDA C.
  PEARCE, KLAUS M. PISTORIUS, SUSAN PISTORIUS, MATTHEW
 PRUCHA, INDIVIDUALLY AND AS CO-TRUSTEE OF THE PRUCHA
   LIVING TRUST UTD SEPTEMBER 16, 2005, DEBORAH PRUCHA,
  INDIVIDUALLY AND AS CO-TRUSTEE OF THE PRUCHA LIVING
    TRUST UTD SEPTEMBER 16, 2005, HUBERT ROBERTS, STACY
 RONEY, AS INDEPENDENT EXECUTOR OF THE ESTATE OF NANCY
      PARRIGIN, DECEASED, CHARLES W. SANDFORD, KAREN
  SANDFORD, DAVID SPARKS, JENNIFER SPARKS, JAMES STEVEN
 THOMAS, JUNE CAROL THOMAS, DARREL D. TICKNER, DEANITA
   TICKNER, ANDREW T. TIMURA, MARY P. TIMURA, FRANTISEK
 UNCAJTYK, ROBERT C. YOUNG AND SHERYL L. YOUNG, Appellees

                    On Appeal from the 127th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2018-11149

                          MEMORANDUM OPINION

      In this inverse-condemnation suit the San Jacinto River Authority (SJRA)
brings an interlocutory appeal complaining of the trial court’s “effective” denial of
its motion filed pursuant to Texas Rule of Civil Procedure 91a. We dismiss the
interlocutory appeal.

      Appellees filed suit against SJRA alleging that actions taken by SJRA in the
immediate aftermath of Hurricane Harvey amounted to a taking of their property. In
response, on April 4, 2018, SJRA filed a “Motion to Dismiss Based under Rule 91a.”
In its motion SJRA alleged that appellees’ inverse-condemnation and easement
claims had no basis in law or in fact and should be dismissed. The trial court did not
rule on SJRA’s Rule 91a motion to dismiss. Rule 91a.3 imposes a duty on the trial
court to grant or deny a Rule 91a motion within forty-five days after the motion is
filed. Tex. R. Civ. P. 91a.3(c). The forty-five day period expired May 19, 2018.

      On May 21, 2018, SJRA filed a notice of interlocutory appeal of the trial
court’s “May 19, 2018 denial” of its Rule 91a motion. In a footnote to its notice of
appeal SJRA noted that, “The Court’s failure to rule on Defendant’s motion within
forty-five days is effectively a denial of Defendant’s motion to dismiss[.]”

                                          2
      On June 28, 2018, notification was transmitted to the parties of this court’s
intention to dismiss the appeal for want of jurisdiction unless appellant filed a
response on or before July 9, 2018, demonstrating grounds for continuing the
appeal.. See Tex. R. App. P. 42.3(a).

      Appellate courts have jurisdiction over immediate appeals from interlocutory
orders only if expressly provided by statute. Stary v. DeBord, 967 S.W.2d 352, 352–
53 (Tex. 1998). Section 51.014(a)(8) of the Texas Civil Practice and Remedies Code
provides for an interlocutory appeal from an order granting or denying a plea to the
jurisdiction by a governmental unit. Tex. Civ. Prac. & Rem. Code Ann.
§ 51.014(a)(8). Because SJRA’s Rule 91a motion challenged the trial court’s
jurisdiction over the claims asserted, section 51.014(a)(8) affords SJRA a right to an
interlocutory appeal of the trial court’s denial of the motion. See City of Austin v.
Liberty Mut. Ins., 431 S.W.3d 817, 822 (Tex. App.—Austin 2014, no pet.). In this
case, however, and as the record currently stands, the trial court has not denied the
motion.

      In its response to this court’s notice, SJRA argues that by failing to rule on
SJRA’s Rule 91a motion within forty-five days the trial court “effectively” denied
the motion. We considered and rejected this argument in San Jacinto River Auth. v.
Lewis, 572 S.W.3d 838, 839–40 (Tex. App.—Houston [14th Dist.] 2019, no pet.).
Because the trial court has not ruled on SJRA’s plea to the jurisdiction and motion
to dismiss under Rule 91a, no ruling exists over which this court may exercise its
interlocutory appellate jurisdiction. Id.

      We conclude there exists no appealable order for this court to review under
section 51.014(a)(8) of the Texas Civil Practice and Remedies Code.

      SJRA’s appeal is dismissed for lack of appellate jurisdiction.


                                            3
                                              PER CURIAM



Panel consists of Chief Justice Frost and Justices Jewell and Bourliot.




                                          4